237 F.2d 917
Joseph CHRISTINE, Appellant,v.UNITED STATES of America, Appellee.
No. 12858.
United States Court of Appeals Sixth Circuit.
October 17, 1956.

Appeal from the United States District Court for the Western District of Kentucky, Owensboro; MacSwinford, Judge.
Rodes K. Myers, Bowling Green, Ky., for appellant.
J. Leonard Walker, Louisville, Ky., for appellee.
Before SIMONS, Chief Judge, and McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record and the briefs of counsel, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment of the district court be and is hereby affirmed.